Citation Nr: 0014996	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-00 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for sciatica including 
as secondary to service-connected multiple foreign bodies in 
the lumbosacral spine area.

2.  Entitlement to an increased rating for multiple foreign 
bodies in the lumbosacral spine area, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for 
sciatica including as secondary to service-connected multiple 
foreign bodies in the lumbosacral spine area, and which 
denied a rating in excess of 20 percent for multiple foreign 
bodies in the lumbosacral spine area.


REMAND

The claimant is a decorated Vietnam War combat veteran who 
sustained shrapnel wounds when a mortar round exploded near 
him during service.  He is service connected for multiple 
foreign bodies in the lumbosacral spine area which he asserts 
is more disabling than is contemplated by the current 20 
percent rating.  He also contends that he contracted sciatica 
as a result of the service-connected lumbosacral disorder.

As an initial matter, the Board finds the veteran's challenge 
to the disability rating of his lower back disorder to be 
well-grounded.  See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999); Caffery v. Brown, 6 Vet. App. 377, 381 (1994).  
In addition, preliminary review of the claims file discloses 
a report of an April 1997 VA examination stating that the 
veteran had sciatica "possibly" secondary to shrapnel 
fragments.  In consideration of this evidence the Board finds 
that the claim for service connection for sciatica secondary 
to the service-connected lower back disorder also is well-
grounded.  Therefore, VA must assist the veteran to develop 
these claims.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet, App. 78 (1990).

The Board notes what appears to be conflicting medical 
evidence pertaining to the veteran's service connection 
claim.  The earliest medical evidence of sciatica possibly 
relating to a service-connected disorder is the report of an 
April 1997 VA muscles examination.  The examiner diagnosed 
"[c]hronic sciatica, possibly secondary to irritation from 
one of the retained metallic fragments" but the report 
includes no objective findings supporting the diagnosis or 
discussion of the basis of the examiner's opinion as to 
etiology.  The examiner noted that there were no medical 
records of the veteran available for review at the time of 
the examination.  Notwithstanding the veteran's report of 
constant lower back pain, a VA physician who examined the 
veteran for neurological disorders in December 1997 diagnosed 
low back pain and sciatica by history, only, and found no 
neurological disability.  The physician opined that the 
passage of more than 25 years from the veteran's in-service 
shrapnel injury to his first report of lumbosacral pain 
rendered a causal relationship between the two unlikely.  
Electromyograph and nerve conduction studies contemporaneous 
with the December 1997 examination did find lumbosacral 
radiculopathy on the right, limited to the paraspinal 
muscles.  The December 1997 examination report does not 
address the April 1997 report and includes no medical opinion 
on the etiology of the veteran's neurological disorder.  In 
consideration of the foregoing the Board finds that 
adjudication of this matter requires clearer evidence of the 
nature of the veteran's neurological disorder and of its 
etiology.

The Board also finds that additional factual development is 
required for proper evaluation of the veteran's service-
connected lower back disorder.  The report of the April 1997 
VA examination of the veteran's muscles notes limited range 
of lumbar motion with mild to moderate pain, mild mid-lumbar 
and slight mid-buttock tenderness and X-ray evidence of 
lumbar defects.  However, the examination report included no 
discussion of the severity of the veteran's lower back 
disorder or of additional functional loss, if any, 
attributable to pain arising from the service-connected lower 
back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Moreover, 
it is not clear whether the symptomatology described in the 
report actually is causally related to the veteran's service-
connected lower back disorder or to another cause.

Where the evidence does not adequately evaluate the current 
state of a disorder the VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The 
Board must remand where the record before it is inadequate.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should schedule the veteran 
for VA examinations by appropriate 
physicians to determine (1) the nature 
and severity of the veteran's lower back 
disorder arising from multiple foreign 
bodies in the lumbosacral spine area, and 
(2) whether it is at least as likely as 
not that sciatica was caused by multiple 
foreign bodies in the lumbosacral spine 
area, or the extent, if any to which 
sciatica may have been aggravated by 
multiple foreign bodies in the 
lumbosacral spine area.  Examiners shall 
have the claims file available to review 
the veteran's medical and employment 
history, and shall conduct all indicated 
studies and record pertinent medical 
complaints, symptoms, and clinical 
findings.  The report of the examination 
of the nature and severity of the 
veteran's service-connected lower back 
disorder shall express an opinion as to 
whether the veteran's lower back disorder 
is slight, moderate, moderately severe or 
severe and explain why.  The examiner 
also shall report lumbar range of motion 
in all planes and in degrees and comment 
upon whether multiple foreign bodies in 
the lumbosacral spine caused weakened 
movement, excess fatigability, and 
incoordination, and if so, comment on the 
severity of these manifestations and on 
the ability of the veteran to perform 
average employment in a civil occupation.  
If the severity of these manifestations 
cannot be quantified, the examiner shall 
so state and explain.

2.  The RO shall advise the veteran that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall, if necessary, 
implement corrective action.

Thereafter, the RO should readjudicate the veteran's claims 
of entitlement to service connection for sciatica including 
as secondary to service-connected multiple foreign bodies in 
the lumbosacral spine area, and for a rating in excess of 20 
percent for multiple foreign bodies in the lumbosacral spine 
area.  If the RO denies the benefits sought on appeal it 
should issue a supplemental statement of the case and provide 
the veteran with a reasonable time within which to respond.  
The RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



